Reese, C. J.,
dissenting.
I do not contend that the judgment of the district court should be affirmed, but I cannot agree that there was error in the instructions given, nor in refusing to give the ones not given. I think instruction numbered 6-J fully and correctly stated the law. Neither can I agree that the court erred in giving instruction numbered 6|. If the cause of the death was the accident referred to, the fact that the result was quickened or accelerated by later conditions Avould not relieve the defendant. In order to have that effect I think the cause of the death should be the “later conditions.” If the accident were of so serious a nature as to cause the death, it would make no difference *475if other conditions, not sufficient to cause the death, should intervene, even though they rendered the prospect of recovery more doubtful, or quickened or accelerated the dissolution.
I also think the district court did not err in refusing to answer the question propounded by the jury. They had been sufficiently and properly instructed upon that point. To have answered “No” would have been equivalent to saying that “if there were anything else the matter” Avith deceased at the time of his death there could be no recovery. If the accident was the proximate (nearest) cause of the death the defendant would be liable, notwithstanding there might be other conditions which might quicken or hasten the decease. Ailments of even a trivial nature might, when added to the cause, hasten the end and yet defendant be liable. In that event the death Avould be OAving, in a sense, to the sum of the causes, at least that might and probably would have been the construction the jury Avould have adopted. When we consider the instructions already given it seems clear to me that the court had gone far enough.